Tuesday 9th 1742
The Court being Opened According to Adjournment Cap* Bull Attorney for the Claim*8 farther moved to the Court for an Appeal, which was farther Objected ag8t by the Attrys for the Captors, After the thing was Debated, His Honr the Judge Granted the Claim*8 an Appeal from this Court to the Commissioners Appointed or to be appointed under the Great Seal of Great Britain for the receiving hearing and determining Appeals in Causes of Prizes the said John Laborde Conforming himself according to Law in such Cases made and provided. Also the Captors moves for an Appeal as above in that Part of John Laborde and Arnaux Goods the Mate’s Adventures Which is also Granted — After wch Cap* Laborde Comes in to Court with drawes his Appeal abovementioned.